PER CURIAM.
Thomas C. Keeney, appearing pro se, appeals from a summary judgment awarding the plaintiff, Fabricut, Inc., $710.09 which included interest, costs, and attorney fees in its action to collect a debt from Keeney and awarding the third-party defendant, Clifton C. Rodenburg, $350.00 in attorney fees. Keeney admitted that he owed Fabricut $541.09 for merchandise but claimed that he satisfied the debt when Fabricut’s attorney, Rodenburg, refused to accept a “sight draft” as payment for the debt.
We affirm the summary judgment pursuant to Rule 35.1(a)(1), (6), and (7), N.D.R. App.P. and Federal Land Bank of St. Paul v. Brakke, 417 N.W.2d 380 (N.D.1988). Pursuant to Rule 38, N.D.R.App.P., we award Fabricut double costs, as well as attorney fees in the amount of $150.00. See United Bank of Bismarck v. Young, 401 N.W.2d 517 (N.D.1987). On remand, the trial court is directed to modify the judgment accordingly.
GARAAS, C.J., and LARRY M. HATCH and WILLIAM M. BEEDE, District Judges, concur.